DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ROBERT HARVEY a/k/a ROBERT L. HARVEY,
                             Appellant,

                                    v.

                    BAYVIEW LOAN SERVICING LLC,
                              Appellee.

                              No. 4D16-2825

                          [October 12, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 2014CA006293 AW.

  James D. Smith and Kenneth Almaguer of The Ticktin Law Group,
PLLC, Deerfield Beach, for appellant.

  Melissa A. Giasi of Kass Shuler, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.